DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 24 November 2020 and 24 March 2022 are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a second conversion module converts…” in claim 16 (Shown in Figure 6 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A). 
Below is a comparison between present claim 16 and patented claim 1:
Present claim 16
Patented claim 1
An OLED driving power source, comprising: a power supply board connected with a mainboard and an OLED screen, wherein the power supply board comprises a standby circuit, a power supply circuit, a first conversion module, a second conversion module and a switch;
An OLED drive power supply, comprising: a power supply board connected with a mainboard and an OLED screen, wherein the power supply board comprises a power supply circuit, a first conversion module, a second conversion module and a switch;
after powering on, the standby circuit outputs supply voltage to the mainboard and the power supply circuit; the power supply circuit starts the first conversion module according to an on-off signal output from the mainboard, the first conversion module outputs a first voltage and a second voltage to supply power to the mainboard, as well as outputs a high- voltage direct current (HVDC) to the second conversion module; the switch converts the first voltage into a first enabling voltage before outputting to the OLED screen for power according to a first enabling signal output from the mainboard; the power supply circuit controls the second conversion module to start according to a second enabling signal output from the mainboard, the second conversion module converts the high-voltage direct current into a second enabling voltage to supply power to and light up the OLED screen; and
after powering on, the power supply circuit starts the first conversion module according to an on-off signal output from the mainboard, the first conversion module outputs a high-voltage direct current to the second conversion module, the first conversion module outputs a first voltage and a second voltage to supply power to the mainboard, and the switch converts the first voltage into a first enabling voltage before outputting to the OLED screen for power, according to a first enabling signal output from the mainboard; after a preset time, the mainboard outputs a second enabling signal to the power supply circuit, the power supply circuit controls the second conversion module to start according to the second enabling signal, the second conversion module converts the high-voltage direct current into a second enabling voltage to supply power to and light up the OLED screen;
the first conversion module comprises a bridgeless PFC circuit and an auxiliary path LLC control circuit integrated in a same semiconductor chip package, the bridgeless PFC circuit starts and outputs a high-voltage direct current to the auxiliary path LLC control circuit, the auxiliary path LLC control circuit converts the high-voltage direct current into the first voltage and the second voltage before outputting to the mainboard for power.
the first conversion module comprises a bridgeless PFC circuit and an auxiliary path LLC control circuit integrated in a same semiconductor chip package, the bridgeless PFC circuit starts and outputs a high-voltage direct current to the auxiliary path LLC control circuit, and the auxiliary path LLC control circuit converts the high-voltage direct current into the first voltage and the second voltage before outputting to the mainboard for power.


As shown above, the main difference, besides wording, between present claim 16 and patented claim 1 is that present claim 1 recites “a standby circuit… the standby circuit outputs supply voltage to the mainboard and the power supply circuit” whereas patented claim 1 fails to recite this feature.
However, Dai et al. disclose a standby circuit, where the standby circuit outputs supply voltage to the mainboard and the power supply circuit (Paragraph [0006]).
Hence the prior art includes each element claimed although not necessarily in a single claim and prior art reference, with the only difference between the claimed invention and the patented claim being the lack of the actual combination of the elements in a single claim and prior art reference.  In combination Patented claim 1 performs the same function as it does separately of providing an OLED drive power supply, and Dai et al. performs the same function as it does separately of providing a standby circuit.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the claimed invention in patented claim 1 comprising a standby circuit.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Claim 17 is similarly rejected as above over patented claim 2 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 18 is similarly rejected as above over patented claim 3 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 19 is similarly rejected as above over patented claim 4 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 20 is similarly rejected as above over patented claim 1 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A), see paragraph [0029].
Claim 21 is similarly rejected as above over patented claim 5 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 22 is similarly rejected as above over patented claim 6 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 23 is similarly rejected as above over patented claim 8 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 24 is similarly rejected as above over patented claim 10 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 25 is similarly rejected as above over patented claim 7 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 26 is similarly rejected as above over patented claim 14 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 27 is similarly rejected as above over patented claim 9 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 28 is similarly rejected as above over patented claim 11 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 29 is similarly rejected as above over patented claim 14 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).
Claim 30 is similarly rejected as above over patented claim 15 of U.S. Patent No. 11,308,871 in view of Dai et al. (CN 103889118 A).

Allowable Subject Matter

Claims 16-30 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action, or by filing a Terminal Disclaimer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2020/0328671) disclose a switching-mode power supply circuit.
Joo et al. (US 2020/0321854) disclose a power conversion apparatus.
Yang et al. (US 2017/0231041) disclose a constant voltage and current synchronic output power supply and television.
	Dai et al. (US 2017/0006688) disclose a driving power supply apparatus for OLED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
26 April 2022